Order entered February 10, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01128-CV

  THE BOARD OF ADJUSTMENT OF THE CITY OF UNIVERSITY PARK, TEXAS,
                            Appellant

                                           V.

                LEGACY HILLCREST INVESTMENTS, LP, Appellee

                   On Appeal from the 191st Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 11-15353
                                       ORDER
              Before Justices Francis, Myers, and Chief Justice Thomas, Ret.

      We DENY appellee’s January 7, 2015 motion for rehearing.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE